DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed October 06, 2022 has been entered. Claims 31-37 and 50-59 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31, 33-35, 37, 53 and 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Orth et al. (US 5324518 A) (hereinafter – Orth) in view of Hasilo et al. (US 2012/0245705 A1) (hereinafter – Hasilo).

Regarding claim 31, Orth discloses A system for monitoring and regulating blood glucose, the system comprising (Abstract and entire document):
an implantable subcutaneous encapsulation device comprising a lumen with an internal volume of between 2 and 100 microliters that is operable to receive cells (see FIGS. 1, col 6, ln 60-66 and Col 7 lines 13-22 “inner space 38”, 2 and 100 microliters roughly fits the dimensions to administer the discussed 15U/day of insulin discussed in the examples.), and
a vascularization membrane at least partially encapsulating the lumen, wherein the vascularization membrane (Col. 3 ln 33-44, “outer member….vascularization”)
wherein the vascularization membrane is operable to allow for ingrowth of vasculature (Col. 3 ln 33-44, “outer member….vascularization”)
an immunoisolation membrane provided between the lumen and the vascularization membrane and wherein the immunoisolation membrane comprises smaller pores than the vasularization membrane (Col. 4 lines 4-29, “inner member…sized to permit smaller molecules to pass therethrough…”);
at least one glucose sensor provided within the encapsulation device (FIG. 1a, and col. 8 lines 4-25, “The implantable structure 20 may be used to house a glucose sensor 69, as shown in FIG. 1A.”);
a glucose sensor reader in communication with the at least one glucose sensor (Col. 8 lines 4-25, “Implantable glucose sensors have been developed to evaluate glucose levels in the body and to signal an insulin pump to release insulin accordingly.” Communication with insulin pump, a reader is inherent.); and
an external insulin infusion device operatively connected to the at least one glucose sensor, and wherein the system is operable to deliver insulin from the external insulin infusion device to a patient through the lumen (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”).
Orth fails to disclose comprises pores of between 5 and 10 micrometers, and
However, in the same field of endeavor, Hasilo teaches comprises pores of between 5 and 10 micrometers (Para. [0058], “The pore size of the scaffold material is selected to facilitate tissue incorporation and vascularization within the chamber of the porous scaffold. In some embodiments, the pore sizes may range from about 50 nm to 5 mm. In one exemplary embodiment, the porous scaffold comprises a woven polypropylene mesh with 0.53 mm pore diameter.”), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Hasilo in order to provide an effective transplantation technique (Para. [0006], “Thus, there still remains a need to find an effective technique for successful transplantation of therapeutic cells. The present disclosure provides methods and devices for delivering and maintaining cells in vivo for an extended period of time, while alleviating many of the problems associated with existing device-based cell therapy approaches.”).
Regarding claim 33, Orth and Hasilo teach The system of claim 31, Orth further discloses wherein the at least one glucose sensor is provided within the lumen of the encapsulation device (FIG. 1a, and col. 8 lines 4-25, “The implantable structure 20 may be used to house a glucose sensor 69, as shown in FIG. 1A.”).
Regarding claim 34, Orth and Hasilo teach The system of claim 31, Orth further discloses wherein the device is in communication with a remote system that is operable to receive signals from the at least one glucose sensor (Col. 1 lines 24-25, “In an attempt to eliminate the need for daily subcutaneous injections of drugs, researchers have developed implantable devices which are designed to deliver a discrete dosage of a chemical to the body, usually activated by an external source such as a pump.”).
Regarding claim 35, Orth and Hasilo teach The system of claim 34, Orth further discloses wherein the remote system is operatively connected to the insulin infusion device to allow remote regulation of the insulin infusion pump (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”).
Regarding claim 37, Orth and Hasilo teach The system of claim 31, Orth further discloses wherein the glucose sensor comprises at least one of an optical and an electrochemical sensor (FIG. 1a, and col. 8 lines 4-25, “The implantable structure 20 may be used to house a glucose sensor 69, as shown in FIG. 1A. Implantable glucose sensors have been developed to evaluate glucose levels in the body and to signal an insulin pump to release insulin accordingly. A representative glucose sensor is described in Clark, et al. "Long-term Stability of Electro-enzymatic Glucose Sensors Implanted in Mice," Trans. Am. Soc, Artificial Internal Organs, Vol. 34, pp. 259-265 (1988).”).
Regarding claim 53, Orth and Hasilo teach The system of claim 31, Orth fails to disclose wherein the encapsulation device comprises a second lumen.
However, in the same field of endeavor, Hasilo teaches wherein the encapsulation device comprises a second lumen (FIG. 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Hasilo in order to provide an effective transplantation technique (Para. [0006], “Thus, there still remains a need to find an effective technique for successful transplantation of therapeutic cells. The present disclosure provides methods and devices for delivering and maintaining cells in vivo for an extended period of time, while alleviating many of the problems associated with existing device-based cell therapy approaches.”).
Regarding claim 55, Orth and Hasilo teach The system of claim 31, Orth further discloses wherein the device is further operable to deliver a therapeutic agent to a patient and wherein the agent is derived from cells implanted in the lumen (Col. 5 lines 3 -27, “islet cells may be introduced into the device through a port means…”).
Regarding claim 56, Orth and Hasilo teach A system for monitoring and regulating blood glucose, the system comprising (Abstract and entire document):
 an implantable subcutaneous encapsulation device comprising a lumen with an internal volume of between 2 and 100 microliters that is operable to receive cells (see FIGS. 1, col 6, ln 60-66 and Col 7 lines 13-22 “inner space 38”, 2 and 500 microliters roughly fits the dimensions to administer the discussed 15U/day of insulin discussed in the examples.),
and a vascularization membrane at least partially encapsulating the lumen, and wherein the vascularization membrane is operable to allow for ingrowth of vasculature (Col. 3 ln 33-44, “outer member….vascularization”);
an immunoisolation membrane provided between the lumen and the vascularization membrane and wherein the immunoisolation membrane comprises smaller pores than the vascularization membrane (Col. 4 lines 4-29, “inner member…sized to permit smaller molecules to pass therethrough…”); and 
an external insulin infusion device in communication with and operable to deliver insulin from the external insulin infusion device to a patient through the lumen (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”).
Orth fails to disclose wherein the vascularization membrane comprises pores of between 5 and 10 micrometers,
However, in the same field of endeavor, Hasilo teaches wherein the vascularization membrane comprises pores of between 5 and 10 micrometers (Para. [0058], “The pore size of the scaffold material is selected to facilitate tissue incorporation and vascularization within the chamber of the porous scaffold. In some embodiments, the pore sizes may range from about 50 nm to 5 mm. In one exemplary embodiment, the porous scaffold comprises a woven polypropylene mesh with 0.53 mm pore diameter.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Hasilo in order to provide an effective transplantation technique (Para. [0006], “Thus, there still remains a need to find an effective technique for successful transplantation of therapeutic cells. The present disclosure provides methods and devices for delivering and maintaining cells in vivo for an extended period of time, while alleviating many of the problems associated with existing device-based cell therapy approaches.”).
Regarding claim 57, Orth and Hasilo teach The system of claim 56, Orth further discloses wherein the external insulin infusion device comprises a syringe for insulin injection (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”).
Regarding claim 58, Orth and Hasilo teach The system of claim 56, Orth further discloses wherein the external insulin infusion device is provided in fluid communication with the lumen by a device implanted in an extending through the skin of a patient (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”).
Regarding claim 59, Orth and Hasilo teach The system of claim 56, Orth further discloses wherein at least one of insulin and glucagon secreting cells are provided within the internal volume of the lumen (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”).



Claims 32, 36, 50-52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Orth et al. (US 5324518 A) (hereinafter – Orth) in view of Hasilo et al. (US 2012/0245705 A1) (hereinafter – Hasilo) in further view of Joseph et al. (US 2016/0022180 A1) (hereinafter – Joseph).


Regarding claim 32, Orth and Hasilo teach The system of claim 31, Orth fails to disclose wherein the encapsulation device further comprises a channel that is operable to convey at least one of oxygen and air to the encapsulation device.
However, in the same field of endeavor, Joseph teaches wherein the encapsulation device further comprises a channel that is operable to convey at least one of oxygen and air to the encapsulation device (Para. [0084], “Solutes and water can thus move from the interstitial fluid or blood plasma through the membrane pores/channels into the catheter lumen by convective forces, enhanced by a small, medium, or large pressure differential created by a pump. A larger pressure differential will move an ultra-filtrate through the membrane's pores/channels at a faster rate compared to a smaller pressure differential.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include a channel as taught by Joseph in order to control blood glucose levels as close to normal (Para. [0004], “Outcome studies have clearly demonstrated the clinical benefit of controlling the blood glucose (BG) concentration as close to normal for age throughout a person's lifetime.”).
Regarding claim 36, Orth and Hasilo teach The system of claim 31, Orth fails to disclose wherein the at least one glucose sensor is operatively connected to the insulin infusion device via a controller and wherein the controller is operable to receive signals from the glucose sensor and send signals to the insulin infusion device to release insulin.
However, in the same field of endeavor, Joseph teaches wherein the at least one glucose sensor is operatively connected to the insulin infusion device via a controller and wherein the controller is operable to receive signals from the glucose sensor and send signals to the insulin infusion device to release insulin (Para. [0143], “In some embodiments, the controller can determine the optimal infusion dose of insulin/glucagon in an ambulatory patient with diabetes. The implantable sensor's algorithms can control a mechanical pump that delivers insulin and/or glucagon into the tissues or bloodstream of a diabetic patient.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include a controller as taught by Joseph in order to control blood glucose levels as close to normal (Para. [0004], “Outcome studies have clearly demonstrated the clinical benefit of controlling the blood glucose (BG) concentration as close to normal for age throughout a person's lifetime.”).
Regarding claim 50, Orh discloses A system for monitoring and regulating blood glucose, the system comprising (Abstract and entire document):
 an implantable subcutaneous encapsulation device comprising a first lumen that are operable to receive cells and each having an internal volume of between 2 and 100 microliters (Col. 3 ln 33-44, “outer membrane…vascularization”, see FIGS. 1, col 6, ln 60-66 and Col 7 lines 13-22 “inner space 38”), and 
a vascularization membrane at least partially encapsulating the lumens (Col. 3 ln 33-44, “outer member….vascularization”), 
a glucose sensor provided within the first lumen and the second lumen of the encapsulation device (FIG. 1a, and col. 8 lines 4-25, “The implantable structure 20 may be used to house a glucose sensor 69, as shown in FIG. 1A.”);
a glucose sensor reader in communication with the glucose sensor (Col. 8 lines 4-25, “Implantable glucose sensors have been developed to evaluate glucose levels in the body and to signal an insulin pump to release insulin accordingly.” Communication with insulin pump, a reader is inherent.); and
an insulin infusion pump provided external to the implantable subcutaneous device and operatively connected to the glucose sensor (FIG. 1 “port means 26” and col. 7 ln 35-42, “A conduit 66 is secured to the port means 58 and provides a pathway for substances from a pump (not shown) or subcutaneously implanted injection port (not shown) to the port means 58. The use of pumps and injection ports are well-known in the art and are particularly described in U.S. Patent No. 5,100,392, referenced hereinabove.”).
Orth fails to disclose and a second lumen
wherein the vascularization membrane comprised pore sizes less than 10 micrometers;
However, in the same field of endeavor, Hasilo teaches and a second lumen (FIG. 3a)
wherein the vascularization membrane comprised pore sizes less than 10 micrometers (Para. [0058], “The pore size of the scaffold material is selected to facilitate tissue incorporation and vascularization within the chamber of the porous scaffold. In some embodiments, the pore sizes may range from about 50 nm to 5 mm. In one exemplary embodiment, the porous scaffold comprises a woven polypropylene mesh with 0.53 mm pore diameter.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include size and specification as taught by Hasilo in order to provide an effective transplantation technique (Para. [0006], “Thus, there still remains a need to find an effective technique for successful transplantation of therapeutic cells. The present disclosure provides methods and devices for delivering and maintaining cells in vivo for an extended period of time, while alleviating many of the problems associated with existing device-based cell therapy approaches.”).
Orth and Hasilo fail to disclose a continuous gas channel with a central lumen, the gas channel extending between, along and adjacent to the first lumen and the second lumen, wherein the gas channel comprises a gas permeable membrane that is operable to deliver at least one of oxygen and air to the lumens and the glucose sensor;
However, in the same field of endeavor, Joseph teaches a continuous gas channel with a central lumen, the gas channel extending between, along and adjacent to the first lumen and the second lumen, wherein the gas channel comprises a gas permeable membrane that is operable to deliver at least one of oxygen and air to the lumens and the glucose sensor (Para. [0084], “Solutes and water can thus move from the interstitial fluid or blood plasma through the membrane pores/channels into the catheter lumen by convective forces, enhanced by a small, medium, or large pressure differential created by a pump. A larger pressure differential will move an ultra-filtrate through the membrane's pores/channels at a faster rate compared to a smaller pressure differential.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include a channel as taught by Joseph in order to control blood glucose levels as close to normal (Para. [0004], “Outcome studies have clearly demonstrated the clinical benefit of controlling the blood glucose (BG) concentration as close to normal for age throughout a person's lifetime.”).
Regarding claim 51, Orth and Hasilo teach The system of claim 50, Orth fails to disclose wherein the at least one glucose sensor is operatively connected to the insulin infusion device via a controller and wherein the controller is operable to receive signals from the glucose sensor and send signals to the insulin infusion device to release insulin.
However, in the same field of endeavor, Joseph teaches herein the at least one glucose sensor is operatively connected to the insulin infusion device via a controller and wherein the controller is operable to receive signals from the glucose sensor and send signals to the insulin infusion device to release insulin (Para. [0143], “In some embodiments, the controller can determine the optimal infusion dose of insulin/glucagon in an ambulatory patient with diabetes. The implantable sensor's algorithms can control a mechanical pump that delivers insulin and/or glucagon into the tissues or bloodstream of a diabetic patient.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include a controller as taught by Joseph in order to control blood glucose levels as close to normal (Para. [0004], “Outcome studies have clearly demonstrated the clinical benefit of controlling the blood glucose (BG) concentration as close to normal for age throughout a person's lifetime.”).
Regarding claim 52, Orth and Hasilo teach The system of claim 50, Orth further discloses wherein the glucose sensor comprises at least one of an optical and an electrochemical sensor (FIG. 1a, and col. 8 lines 4-25, “The implantable structure 20 may be used to house a glucose sensor 69, as shown in FIG. 1A. Implantable glucose sensors have been developed to evaluate glucose levels in the body and to signal an insulin pump to release insulin accordingly. A representative glucose sensor is described in Clark, et al. "Long-term Stability of Electro-enzymatic Glucose Sensors Implanted in Mice," Trans. Am. Soc, Artificial Internal Organs, Vol. 34, pp. 259-265 (1988).”).
Regarding claim 54, Orth and Hasilo teach The system of claim 53, Orth fails to disclose further comprising a gas channel extending between, along and adjacent to the lumens, wherein the gas channel comprises a gas permeable membrane that is operable to deliver at least one of oxygen and air to the lumens and the at least one glucose sensor.
However, in the same field of endeavor, Joseph teaches further comprising a gas channel extending between, along and adjacent to the lumens, wherein the gas channel comprises a gas permeable membrane that is operable to deliver at least one of oxygen and air to the lumens and the at least one glucose sensor (Para. [0084], “Solutes and water can thus move from the interstitial fluid or blood plasma through the membrane pores/channels into the catheter lumen by convective forces, enhanced by a small, medium, or large pressure differential created by a pump. A larger pressure differential will move an ultra-filtrate through the membrane's pores/channels at a faster rate compared to a smaller pressure differential.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Orth to include a channel as taught by Joseph in order to control blood glucose levels as close to normal (Para. [0004], “Outcome studies have clearly demonstrated the clinical benefit of controlling the blood glucose (BG) concentration as close to normal for age throughout a person's lifetime.”).

Response to Arguments
Applicant’s arguments with respect to claims 31-37 an 50-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791